Citation Nr: 1449626	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


REMAND

The Veteran served on active duty from June 1970 to June 1973, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a February 2014 videoconference hearing and a transcript of the hearing has been associated with his claims folder.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.) 

In the present case, a March 2011 VA nurse practitioner initial evaluation note includes a diagnosis of eczema.  Thus, there is competent evidence of a current skin disease.  The Veteran has claimed on several occasions that he began to experience skin problems in service and that there has been a continuity of skin symptomatology in the years since service.  However, there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for skin problems in the Veteran's service treatment records, the first post-service clinical evidence of a skin disease is not for many years following service, and the Veteran has provided inconsistent statements concerning the onset of his skin disease.
Nevertheless, there is competent evidence of a current skin disease and some evidence of a continuity of skin symptomatology in the years since service, suggesting that the current skin disease may be related to service.  Thus, VA's duty to obtain an examination as to the etiology of the current skin disease is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current skin disease.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the February 2014 hearing that he continued to receive VA treatment for his skin disease.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are contained in the Jackson Vista electronic records system (dated in December 2009 and from July 2010 to December 2011) and the Omaha Vista electronic records system (dated to March 2008).  The claims file also contains treatment records from the VA outpatient clinic in Peoria, Illinois (VAOPC Peoria) dated to June 1992.  

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran submitted a statement from Vera R. Brooks, M.D., Family Medicine specialist, dated in April 2014 which indicates that he had been evaluated for his skin problems for 4 months.  Hence, a remand is also necessary to seek clarification as to the identity of any additional relevant treatment records and to attempt to obtain any potential relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment/evaluation for a skin disease, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a skin disease from any sufficiently identified private treatment provider (to include Vera R. Brooks, M.D.).  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a skin disease from VAOPC Peoria dated from June 1992 through the present, contained in the Omaha Vista electronic records system and dated from March 2008 through the present, contained in the Jackson Vista electronic records system and dated from June 1973 through July 2010 and from November 2010 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disease.  All indicated tests and studies shall be conducted. 

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For each current skin disease identified (i.e., any skin disease diagnosed since December 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset in service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above-requested opinion(s), the examiner must acknowledge and comment on all skin diseases diagnosed since December 2009, the Veteran's presumed exposure to herbicides in service, and his reports of a continuity of skin symptomatology in the years since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

